DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed November 10, 2021. Claims 1, 8, 13-14, and 18 have been amended. Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 10, 2021 have been considered but they are not fully persuasive.
Regarding the rejection under 35 U.S.C. § 101, the Examiner agrees with Applicant’s argument that claims 8-20 integrate the abstract ideas into a practical application (pages 9-10 of Applicant’s response), namely through the incorporation of the steps/functions of performing a machine-based optical character recognition process to extract text from the image and determine position information for the extracted text, generating a first task based on a position of a first portion of the extracted text and the contextual information extracted from the image, and generating a second text based on a position of a second portion of the extracted text and the contextual information extracted from the image. Therefore, the rejection of claims 8-20 under 35 U.S.C. § 101 are withdrawn. However, these limitations are not recited in claims 1-7 and the rejection is maintained. Claims 1-7 continue to recite the type of text analysis that can be performed in the mind of a human user and/or with the use of pen and paper. For example, a human could evaluate text using “one or more natural 
	Regarding the rejections under 35 U.S.C. § 102, Applicant submits that “[t]here is no disclosure in Blue directed to identifying an object, such as a list, to add an extracted item to as proposed in claim 1, or the concepts related to identifying and assigning a relationship (e.g., subtask of or dependent on) between extracted tasks as proposed in claim 8.” (Page 12 of Applicant’s response) The Examiner points out that claim 1 does not define an object and claim 1 does not recite a list, much less that the identified object is a list. Regarding claim 8 (and also claim 14), the Examiner has modified the art rejection to address the argued limitations, as necessitated by amendment.
	Regarding the rejection of claims 4, 6, and 10 under 35 U.S.C. § 103, Applicant argues that these claims are allowable for the reasons argued in regard to the respective independent claims (page 13 of Applicant’s response). The Examiner has addressed these arguments above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no antecedent basis for “the list of items” in claims 4 (second limitation), 5, and 6. Additionally, in the third limitation of claim 4, it is not clear if “the at least one item” refers to “at least one item from the plurality of items” from claim 1 of the “at least one list of the list of items” from the second limitation of claim 4. 
In claim 18, it is not clear to which first task and first subtask “the first task” (in line 5) and “the first subtask” (in line 6) refer. For example, claim 18 depends on claim 14, which recites “the first task or a subtask of the first task” in the last line of claim 14. However, line 4 of claim 18 recites that “text associated with the first and second delineators is a task and/or subtask.” For examination purposes, it will be presumed that “the first task” and “the first subtask” are meant to refer back to the first task and subtask of the first task in claim 14.
Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to assigning items/tasks based on extracted information without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-7)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite extracting information from input data and using the extracted information to assign a user an item or task, and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). For example, a human user could evaluate input (e.g., look at an image) and glean required information to make assignment decisions. Task assignment to human users is an example of managing humans and providing humans with instructions. Details regarding data gathering and assigning tasks are recited in most of the dependent claims. Claims 1-7 recite the type of text analysis that can be performed in the mind of a human user and/or with the use of pen and paper. For example, a human could evaluate text using “one or more natural language processing techniques.” (In claim 1, reciting that the natural language processing techniques are “machine-based” is only a general link to technology and an example of generally applying use of a machine at a high level of generality to implement the abstract ideas, as discussed in the analysis of Step 2A – Prong 2 below.)
The dependent claims extract information from audio data, image data, and video data; however, humans can do this as well (e.g., by listening to speech, looking at an image, and watching a video). Humans may also evaluate the positioning of text (e.g., to read sentences and paragraphs on a page).
2A – Prong 2: Integrated into a Practical Application?
No – The apparatus claims include at least one processor, a memory, and a user interface. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 46-53, 71). In claim 1, reciting that the natural language processing techniques are “machine-based” is only a general link to technology and an example of generally applying use of a machine at a high level of generality to implement the abstract ideas. 

As explained in Step 2A – Prong 1 above, humans can evaluate audio data, image data, and video data.

The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.

NOTE: Clarifying that the steps of extracting involve functions that could not be performed in the human mind (e.g., by bringing in details about how such steps are automated and require machine-based analysis) would be helpful in overcoming the rejection under 35 U.S.C. § 101. At present, the claims leave some of the potentially automated details open to an interpretation of being capable of being performed by a human (e.g., in the human mind). For example, in claim 1, aside from the general application of and link to a machine, a human could evaluate text using “one or more natural language processing techniques.”
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Blue et al. (US 2019/0130227).
[Claim 1]	Blue discloses a system comprising:
at least one processor (¶¶ 20-22); and
memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations (¶¶ 20-22), the set of operations comprising:
extracting contextual information from input data associated with a plurality of items (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks); 
based on the extracted contextual information, analyzing the input data and identifying at least one item of the plurality of items associated with the contextual information (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks);
identifying a user associated with the contextual information (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks);
performing one or more machine-based natural language processing techniques on the input data (¶ 37 – Natural language processing is used to convert characters to words as part of the OCR function of the note identification program. The output is correlated to tasks and relevant information for each task);
	based on a result of the one or more natural language processing techniques and the identified user associated with the contextual information, determining an object associated with the item of the plurality of items (¶ 37 – Natural language processing is used to convert characters to words as part of the OCR function of the note identification program. The output is correlated to tasks and relevant information for each task; ¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks; An object may be any correlation or correlated information related to an item of a plurality of items, such as an assignment of a user(s) to a particular task or an identified association between any identified aspect of the input data and other information); and
		associating the item of the plurality of items with the object (¶ 37 – Natural language processing is used to convert characters to words as part of the OCR function of the note identification program. The output is correlated to tasks and relevant information for each task; ¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks; An object may be any correlation or correlated information related to an item of a plurality of items, such as an assignment of a user(s) to a particular task or an identified association between any identified aspect of the input data and other information).
[Claim 2]	Blue discloses wherein the input data is an image depicting a plurality of tasks and subtasks (¶¶ 34-39 – Images of sticky notes and handwritten text, including information related to tasks, are captured; ¶¶ 50-52 – There are various types of elements and tasks related to elements. A type of task may include various subtasks within the defined category. It is further noted that there is no patentable distinction made between tasks and subtasks; both are examples of assigned work items and may, thus, be viewed as labels for multiple tasks/work items), and the set of operations further comprises:
extracting a task depicted in the image (¶¶ 34-39, 45, 57 – Images of sticky notes and handwritten text, including information related to tasks, are captured and extracted, e.g., using OCR);
determining a characteristic from contextual information associated with the task (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks); and
identifying the user based on the characteristic (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks).
[Claim 3]	Blue discloses wherein the set of operations further comprises: 
causing to be displayed at a user interface, the plurality of tasks and subtasks (¶¶ 50-52 – There are various types of elements and tasks related to elements. A type of task may include various subtasks within the defined category. It is further noted that there is no patentable distinction made between tasks and subtasks; both are examples of assigned work items and may, thus, be viewed as labels for multiple tasks/work items; fig. 4, ¶ 57 – The information, including a list of tasks, is displayed to users);
receiving a modification to one or more tasks of the plurality of tasks (¶¶ 42-54); and
storing the modification to the one or more tasks of the plurality of tasks in a storage area (¶¶ 42-54 – As particularly seen in ¶ 54, the modification information is stored).
[Claim 5]	Blue discloses wherein the list of items includes one or more tasks assigned to a user (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks).
[Claim 7]	Blue discloses wherein the set of operations further comprises:
acquiring an image of an environment of the user (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks);
determining if the acquired image includes one or more tasks (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks); and
extracting one or more tasks for the user based on the acquired image (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks; ¶¶ 34-39, 45, 57 – Images of sticky notes and handwritten text, including information related to tasks, are captured and extracted, e.g., using OCR).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blue et al. (US 2019/0130227), as applied to claims 1 and 2 above (for claims 4 and 6), in view of Sridhara et al. (US 2020/0342369).
[Claim 8]	Blue discloses a method for extracting a task from an image, the method including:
receiving, at a processing device, an image depicting a plurality of tasks and subtasks (¶¶ 20-22 – The disclosed functionality is implemented using a processor device; ¶¶ 42-43 – Content may be captured via a camera/video; ¶¶ 50-52 – There are various types of elements and tasks related to elements. A type of task may include various subtasks within the defined category. It is further noted that there is no patentable distinction made between tasks and subtasks; both are examples of assigned work items and may, thus, be viewed as labels for multiple tasks/work items); 
performing a machine-based optical character recognition process to extract text from the image and determine position information for the extracted text (¶¶ 34-40, 45-47, 57 – Images of sticky notes and handwritten text, including information related to tasks, are captured and extracted, e.g., using OCR. The position of certain information to determine task characteristics, including to whom a task is assigned, under which category a task falls, and the status of a task);
extracting contextual information from the image, the contextual information being associated with the extracted task (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks); and
identifying a user associated with the contextual information and the first task (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks or other aspects of the tasks); and
assigning the user to the first task (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks).
Blue does not explicitly disclose:
generating a first task based on a position of a first portion of the extracted text and the contextual information extracted from the image;
generating a second task based on a position of a second portion of the extracted text and the contextual information extracted from the image;
assigning a relationship between the first task and the second task to at least one of the first task and the second task, wherein the relationship indicates that the second task is at least one of dependent on the first task or a subtask of the first task.
Similar to Blue, Sridhara captures task-related information using audio, video, and image technology (including natural language processing and character recognition techniques) (Sridhara: ¶¶ 20-21, 30, 36). Additionally, Sridhara uses the captured information, including position image conveying relationships and dependencies among tasks and implied subtasks (i.e., dependent tasks), gleaned from visual cues captured from writing captures and frame-by-frame analysis of video captures, as well as audio task dependency information gleaned from audio recordings (Sridhara: ¶¶ 20-21, 34-37). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Blue to perform the steps of:
generating a first task based on a position of a first portion of the extracted text and the contextual information extracted from the image;
generating a second task based on a position of a second portion of the extracted text and the contextual information extracted from the image;
assigning a relationship between the first task and the second task to at least one of the first task and the second task, wherein the relationship indicates that the second task is at least one of dependent on the first task or a subtask of the first task
in order to facilitate a more efficient (e.g., less time-consuming) capture of important task information with minimal human effort (as suggested in Sridhara: ¶¶ 19, 44).
[Claim 9]	Blue discloses causing to be displayed at a user interface, the plurality of tasks and subtasks (¶¶ 50-52 – There are various types of elements and tasks related to elements. A type of task may include various subtasks within the defined category. It is further noted that there is no patentable distinction made between tasks and subtasks; both are examples of assigned work items and may, thus, be viewed as labels for multiple tasks/work items; fig. 4, ¶ 57 – The information, including a list of tasks, is displayed to users);
receiving a modification to one or more tasks of the plurality of tasks (¶¶ 42-54); and
storing the modification to the one or more tasks of the plurality of tasks in a storage area (¶¶ 42-54 – As particularly seen in ¶ 54, the modification information is stored).
Regarding the display of a plurality of tasks and subtasks in the context of the independent claim (i.e., wherein the relationship [between the first task and the second task] indicates that the second task is at least one of dependent on the first task or a subtask of the first task), while Blue does not explicitly display tasks and subtasks with the defined relationship, Sridhara presents a business process model (which includes the task dependency information) to a user (Sridhara: ¶¶ 38-39) and a computer system display is used to enable a user to interact with the computer system (Sridhara: ¶ 49). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Blue to display at a user interface the plurality of tasks and subtasks in the context of the independent claim (i.e., wherein the relationship [between the first task and the second task] indicates that the second task is at least one of dependent on the first task or a subtask of the first task) in order to allow a user to more easily and readily view and evaluate a business process, including the relationships among various tasks and subtasks.
[Claim 11]	Blue discloses wherein the contextual information includes text positioning information relative to other text (¶¶ 34-40, 45-47, 57 – Images of sticky notes and handwritten text, including information related to tasks, are captured and extracted, e.g., using OCR. The position of certain information to determine task characteristics, including to whom a task is assigned, under which category a task falls, and the status of a task).
[Claim 12]	Blue discloses wherein the image is an image of an environment of the user (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks), the method further comprising:
extracting a plurality of tasks for the user based on the received image (¶¶ 34-39).
[Claim 13]	Blue discloses extracting text from the image, the text having been made accessible via an optical character recognition process (¶¶ 34-39, 45, 57 – Images of sticky notes and handwritten text, including information related to tasks, are captured and extracted, e.g., using OCR); and
obtaining text positioning information from the image (¶¶ 34, 36).
[Claim 14]	Blue discloses a method for extracting task information from an image, the method including: 
receiving, at a processing device, an image depicting a plurality of tasks and subtasks (¶¶ 20-22 – The disclosed functionality is implemented using a processor device; ¶¶ 42-43 – Content may be captured via a camera/video; ¶¶ 50-52 – There are various types of elements and tasks related to elements. A type of task may include various subtasks within the defined category. It is further noted that there is no patentable distinction made between tasks and subtasks; both are examples of assigned work items and may, thus, be viewed as labels for multiple tasks/work items);
performing a machine-based optical character recognition process on the image (¶¶ 34-39, 45, 57 – Images of sticky notes and handwritten text, including information related to tasks, are captured and extracted, e.g., using OCR);
extracting text from the image, the text having been made accessible via the optical character recognition process (¶¶ 34-39, 45, 57 – Images of sticky notes and handwritten text, including information related to tasks, are captured and extracted, e.g., using OCR);
extracting contextual information from at least one of the image and the extracted text, the contextual information including obtaining text positioning information from the image for a first portion of the text extracted from the image and a second portion of the text extracted from the image (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks or other aspects of the tasks);
Blue does not explicitly disclose:
generating a first task based on the first position of the text extracted from the image and the text positioning information for the first portion of the text;
generating a second task based on the second portion of the text extracted from the image and the text positioning information for the second portion of the text; and
assigning a relationship between the first task and the second task to at least one of the first task and the second task, wherein the relationship indicates that the second task is at least one of dependent on the first task or a subtask of the first task.
Similar to Blue, Sridhara captures task-related information using audio, video, and image technology (including natural language processing and character recognition techniques) (Sridhara: ¶¶ 20-21, 30, 36). Additionally, Sridhara uses the captured information, including position image conveying relationships and dependencies among tasks and implied subtasks (i.e., dependent tasks), gleaned from visual cues captured from writing captures and frame-by-frame analysis of video captures, as well as audio task dependency information gleaned from audio recordings (Sridhara: ¶¶ 20-21, 34-37). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Blue to perform the steps of:
generating a first task based on the first position of the text extracted from the image and the text positioning information for the first portion of the text;
generating a second task based on the second portion of the text extracted from the image and the text positioning information for the second portion of the text; and
assigning a relationship between the first task and the second task to at least one of the first task and the second task, wherein the relationship indicates that the second task is at least one of dependent on the first task or a subtask of the first task
in order to facilitate a more efficient (e.g., less time-consuming) capture of important task information with minimal human effort (as suggested in Sridhara: ¶¶ 19, 44).
[Claim 15]	Blue discloses causing to be displayed at a user interface, the plurality of tasks and subtasks (¶¶ 50-52 – There are various types of elements and tasks related to elements. A type of task may include various subtasks within the defined category. It is further noted that there is no patentable distinction made between tasks and subtasks; both are examples of assigned work items and may, thus, be viewed as labels for multiple tasks/work items; fig. 4, ¶ 57 – The information, including a list of tasks, is displayed to users);
receiving a modification to one or more tasks of the plurality of tasks (¶¶ 42-54); and
storing the modification to the one or more tasks of the plurality of tasks in a storage area (¶¶ 42-54 – As particularly seen in ¶ 54, the modification information is stored).
Regarding the display of a plurality of tasks and subtasks in the context of the independent claim (i.e., wherein the relationship [between the first task and the second task] indicates that the second task is at least one of dependent on the first task or a subtask of the first task), while Blue does not explicitly display tasks and subtasks with the defined relationship, Sridhara presents a business process model (which includes the task dependency information) to a user (Sridhara: ¶¶ 38-39) and a computer system display is used to enable a user to interact with the computer system (Sridhara: ¶ 49). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Blue to display at a user interface the plurality of tasks and subtasks in the context of the independent claim (i.e., wherein the relationship [between the first task and the second task] indicates that the second task is at least one of dependent on the first task or a subtask of the first task) in order to allow a user to more easily and readily view and evaluate a business process, including the relationships among various tasks and subtasks.
[Claim 16]	Blue discloses extracting contextual information from the image (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks); and
assigning the task to a user based on the extracted contextual information (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks).
[Claim 17]	Blue discloses identifying a user associated with the contextual information, wherein the user is assigned to the task (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks or other aspects of the tasks).
[Claim 18]	Blue discloses determining if the image includes one or more tasks (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks);
extracting first and second delineators from the image, the first and second delineators indicating that text associated with the first and second delineators is a task and/or subtask (¶¶ 34-39, 57 – Multiple tasks are identified from the image. Tasks may be delineated by category header words and other descriptions; ¶¶ 50-52 – There are various types of elements and tasks related to elements. A type of task may include various subtasks within the defined category. It is further noted that there is no patentable distinction made between tasks and subtasks; both are examples of assigned work items and may, thus, be viewed as labels for multiple tasks/work items).
Blue does not explicitly disclose:
generating the first task based on the first delineator; and 
generating the first subtask of the task based on the second delineator.
Similar to Blue, Sridhara captures task-related information using audio, video, and image technology (including natural language processing and character recognition techniques) (Sridhara: ¶¶ 20-21, 30, 36). Additionally, Sridhara uses the captured information, including position image conveying relationships and dependencies among tasks and implied subtasks (i.e., dependent tasks), gleaned from visual cues captured from writing captures and frame-by-frame analysis of video captures (e.g., delineators), as well as audio task dependency information gleaned from audio recordings (Sridhara: ¶¶ 20-21, 34-37). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Blue to perform the steps of:
generating the first task based on the first delineator; and 
generating the first subtask of the task based on the second delineator
in order to facilitate a more efficient (e.g., less time-consuming) capture of important task information with minimal human effort (as suggested in Sridhara: ¶¶ 19, 44).
[Claim 19]	Blue discloses wherein the text positioning information includes identifying a character delineating a task from other text information in the image (¶¶ 34-39).
[Claim 20]	Blue discloses wherein the image is a first frame of a video, and the text positioning information is based on a placement of text over time (¶¶ 34-39; 42-56 – Changes to the images and corresponding information are tracked as timestamped images over time using video; As seen in ¶¶ 41-42, 56, subsequent image captures are compared to previous ones to identify changes, such as changes in task status. It is understood that, if video is capturing such images and timestamping them, still images captured by video, i.e., frames, are being compared).
[Claims 4, 6, 10]	Blue discloses:
[Claim 4]	wherein the input data includes captured data (¶¶ 34-39, 45, 57 – Images of sticky notes and handwritten text, including information related to tasks, are captured and extracted, e.g., using OCR), and wherein the set of operations further comprises:
extracting contextual information from the captured data (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks);
based on the extracted contextual information from the captured data, identifying the at least one item of the list of items associated with the contextual information (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks); and
assigning the at least one item to the user based on the extracted contextual data from the captured data (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks);
[Claim 10]	receiving, at the processing device, captured data (¶¶ 20-22 – The disclosed functionality is implemented using a processor device; ¶¶ 34-39, 45, 57 – Images of sticky notes and handwritten text, including information related to tasks, are captured and extracted, e.g., using OCR);
extracting contextual information from the captured data (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks);
based on the extracted contextual information from the captured data, identifying the task (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks); and
assigning the task to the user based on the extracted contextual information from the captured data (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks).
While Blue has audio and video processing capabilities (Blue: ¶ 30), Blue does not explicitly disclose that the captured data (i.e., the type of data specifically captured in the claim) is audio data (claims 4, 10) or that the list of items includes a plurality of voice memos (claim 6). Similar to Blue, Sridhara captures task-related information using audio, video, and image technology (including natural language processing and character recognition techniques) (Sridhara: ¶¶ 20-21, 30, 36). Additionally, Sridhara uses the captured information, including position image conveying relationships and dependencies among tasks and implied subtasks (i.e., dependent tasks), gleaned from visual cues captured from writing captures and frame-by-frame analysis of video captures, as well as audio task dependency information gleaned from audio recordings (Sridhara: ¶¶ 20-21, 34-37). Audio recordings of a team of people brainstorming during a design session (as disclosed in ¶ 20 of Sridhara) are examples of voice memos. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Blue such that the captured data is audio data (claims 4, 10) and wherein the list of items includes a plurality of voice memos (claim 6) in order to facilitate the gathering of more comprehensive information that would yield additional insight into task prioritization and assignment and in order to facilitate a more efficient (e.g., less time-consuming) capture of important task information with minimal human effort (as suggested in Sridhara: ¶¶ 19, 44).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prajapati et al. (US 2016/0292603) – Captures notes and assigns tasks.
Koenig et al. (US 2015/0082281) – Uses sticky notes to track tasks and identifies subtasks and corresponding phases in a timeline.
Pope et al. (US 2012/0116835) – Recognizes parent and child tasks.
Kaiser (US 2008/0221893) – Captures a task schedule from a whiteboard and evaluates handwriting.
Yamazoe (US 2020/0272289) – Manages tasks using sticky notes.
Hiroyasu et al. (JP-2008197765-A) – Discloses the use of electronic sticky notes to organize tasks.
Lei et al. "A Statistical Analysis of the Effects of Scrum and Kanban on Software Development Projects." Robotics and Computer-Integrated Manufacturing. 43 (2017) 59-67 – Discusses the use of Scrum and Kanban methods to manage software development projects.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683